The Circuit Judge:

The view which I take of this case renders it unnecessary for me to consider several of the questions which have been raised.
The defendant was an inn-keeper, and the plaintiff, without being, or attempting to be, a guest of his, left at his house the property in question, without the defendant’s request, and contrary to positive directions of his servant, and because the defendant removed the property from his premises, this suit is brought on the ground that such removal was a conversion by the defendant.
The defendant is not liable as an inn-keeper, because the plaintiff was not his guest—he was not received as such, and the goods in question were not vnfra hospitium. The place where the goods were deposited is not the test; it is whether they are in the custody of the inn-keeper or at the risk of the *275guest. (Piper v. Manny, 21 Wend. 282.) The obligation of the landlord is to protect the property of those whom he receives as guests. (Clute v. Wiggins, 14 J. R. 175.)
In this case there is no pretence that the plaintiff was the guest of the defendant, and therefore the defendant’s liability, if any, was not that-of inn-keeper.
The case then presents itself in this aspect alone, that the plaintiff, without the knowledge or consent of the defendant, and against the prohibition of his servant, left his property in the defendant’s house, and the defendant removed it. It cannot be that any liability can grow out of this state of things, at least any liability of the defendant. He cannot thus be made, without his assent, to assume the liabilities of a bailee, and he cannot thus be deprived of the right belonging to every man to protect his own possession of his own property.
The motion to set aside the nonsuit must be denied, with costs.